Exhibit 10.18

 

EGALET CORPORATION

Option Agreement

This Option Agreement (this "Agreement") is made and entered into as of
__________, 20__ (the “Grant Date”) by and between Egalet Corporation, a
Delaware corporation (the "Company"), and ________________ (the "Participant").

1.   Grant of Option.

1.1    Grant; Type of Option.  The Company hereby grants to the Participant an
option (the "Option") to purchase the total number of shares of Common Stock of
the Company set forth in the Notice of Grant attached hereto as Exhibit A, at
the Exercise Price set forth therein. The Option is being granted pursuant to
the terms of the Company's Amended and Restated 2019 Stock-Based Incentive
Compensation Plan, as amended and/or restated from time to time (the "Plan").

1.2    Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

2.   Exercise Period; Vesting.

2.1    Vesting Schedule.  The Option will become vested and exercisable in
accordance with the vesting schedule set forth in the attached Notice of Grant.

2.2    Expiration. The Option will expire on the Expiration Date set forth in
the attached Notice of Grant, or earlier as provided in this Agreement or the
Plan.

3.   Termination of Service.

3.1    Termination for Reasons other than Cause. If the Participant's employment
or other service relationship with the Company and the Company Affiliates is
terminated for any reason other than Cause (regardless of whether such
termination is initiated by the Company, any Company Affiliate or the
Participant), the Participant or, if applicable, the Participant’s legal
guardian,  executor, administrator, heir or legatee, may exercise the vested
portion of the Option, but only within such period of time ending on the earlier
of: (a) the date three months following the termination of the Participant's
employment or other service relationship or (b) the Expiration Date.  Any
portion of the Option that is unvested as of the date of the Participant’s
termination of employment or other service with the Company and the Company
Affiliates shall be immediately forfeited upon such termination with no
compensation or other payment due to the Participant or any other Person.







--------------------------------------------------------------------------------

 



3.2    Termination for Cause. If the Participant's employment or other service
relationship is terminated for Cause, the Option (whether vested or unvested)
shall immediately be cancelled for no compensation and cease to be exercisable.

3.3    Definition of Cause:  For purposes of this Agreement, (i) if the
Participant is party to an effective employment, severance or similar agreement
with the Company or any Company Affiliate at the time of the Participant’s
termination that contains a definition of Cause, then “Cause” shall have the
meaning set forth therein and (ii) if clause (i) does not apply, then “Cause”
means (a) the Participant’s indictment for, conviction of, or the entering of a
guilty plea or plea of no contest (or its equivalent under any applicable legal
system) by Participant with respect to, a felony, the equivalent thereof, or any
other crime involving moral turpitude; (b) the Participant’s commission of
fraud, embezzlement or theft against the Company or any Company Affiliate, or
the Participant’s commission of sexual harassment against any Person; (c) the
Participant’s material breach of the terms of this Agreement; (d) the
Participant’s willful misconduct in the performance of the Participant’s duties,
or the willful and material violation by the Participant of any material written
Company or Company Affiliate policy or code of conduct applicable to and
previously provided or made available to the Participant in writing; (e) the
Participant’s material breach of any confidentiality, non-disparagement,
non-competition, non-solicitation or other restrictive covenant in any written
agreement between the Participant and the Company or any Company Affiliate; (f)
the Participant’s refusal or failure to follow the lawful instructions of the
Board or the Participant’s supervisor that are consistent with the Participant’s
position; (g) the Participant’s material breach of any fiduciary duty owed under
applicable law, statute or regulation to the Company or any Company Affiliate;
or (h) the Participant’s engagement in any intentional activity that injures or
would reasonably be expected to injure (monetarily or otherwise), in any
material respect, the reputation, the business or a material business
relationship of the Company or any Company Affiliate.  Notwithstanding the
foregoing, Cause shall not exist until and unless (i) the Participant has been
provided with written notice from the Board (excluding, if applicable, the
Participant) finding that the Participant has engaged in the conduct described
in any of clauses (a) through (h) of this Section 3.3 and expressing its
intention to terminate the Participant’s employment for Cause and (ii) with
respect to clauses (c), (e), (f) or (g) of this Section 3.3, the Participant
fails to cure such breach, refusal or failure (if such breach, refusal or
failure is capable of cure) within ten (10) business days after Participant’s
receipt of such written notice.

4.   Manner of Exercise.

4.1    Election to Exercise.  To exercise the Option, the Participant (or in the
case of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee.  If someone other than the Participant exercises the Option, then
such Person must submit documentation





2

--------------------------------------------------------------------------------

 



reasonably acceptable to the Company verifying that such Person has the legal
right to exercise the Option.

4.2    Payment of Exercise Price.  The entire Exercise Price of the Option shall
be payable within three days of the date of exercise (i) in cash or (ii) with
the consent of the Committee in its sole discretion, by (a) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the Option
(valued at Fair Market Value on the date of exercise),  (b)  tendering proceeds
received from a broker-dealer whom the Participant has authorized to sell all or
a portion of the Common Stock covered by the Option or (c)  delivering to the
Company previously owned and unencumbered shares of Common Stock valued at Fair
Market Value on the date of exercise.

4.3    Withholding.  If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state,  local and other withholding obligations of
the Company or any Company Affiliate. The Participant may satisfy any tax
withholding obligation relating to the exercise of the Option by (i) tendering a
cash payment or (ii) with the consent of the Committee in its sole discretion,
by (a) authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Option (valued at Fair Market Value on the date of exercise),
(b) tendering proceeds received from a broker-dealer whom the Participant has
authorized to sell all or a portion of the Common Stock covered by the Option or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock valued at Fair Market Value on the date of exercise.  Notwithstanding the
foregoing, Participants who are subject to the reporting requirements of Section
16 of the 1934 Act may elect to pay all or a portion of any withholding or other
taxes due in connection with the exercise of the Option by directing the Company
to withhold shares of Common Stock that would otherwise be received in
connection with such exercise (valued at Fair Market Value on the date of
exercise).  The Company and the Company Affiliates have the right to withhold
from any compensation paid to the Participant.

4.4    Issuance of Shares.  Provided that the exercise notice and payment are in
form and substance satisfactory to the Company, the Company shall issue the
shares of Common Stock registered in the name of the Participant, the
Participant's authorized assignee, or the Participant's legal representative,
which shall be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

5.   No Right to Continued Service; No Rights as Stockholder.  Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position with the Company or any Company Affiliate as an Employee or other
service provider.





3

--------------------------------------------------------------------------------

 



Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company or any Company Affiliate to terminate the
Participant's employment or other service relationship at any time for any
reason, with or without notice. The Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the Option
unless and until certificates representing the shares have been issued by the
Company to the holder of such shares, or the shares have otherwise been recorded
on the books of the Company or of a duly authorized transfer agent as owned by
such holder.

6.   Transferability.  Except with the prior written consent of the Committee in
its sole discretion, the Option is not transferable by the Participant other
than to a designated beneficiary upon the Participant's death or by will or the
laws of descent and distribution, and is exercisable during the Participant's
lifetime only by him or her (or his or her legal guardian in the event of the
Participant’s incapacity). No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution or with the Committee’s prior written consent)
will vest in the assignee or transferee any interest or right herein whatsoever,
but immediately upon such assignment or transfer the Option will terminate and
become of no further effect.

7.   Change in Control.  Unless otherwise determined by the Committee in
accordance with Section 4.3 of the Plan, a Change in Control shall have no
effect on the Option.

8.   Adjustments. The exercise price of the Option and the number and kind of
securities subject to the Option may be adjusted in any manner as contemplated
by Section 12 of the Plan.

9.   Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding ("Tax-Related Items"), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

10. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal,  state and all
other securities laws and with all applicable requirements of any stock exchange
on which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state,  federal and all other laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. The Participant understands that the





4

--------------------------------------------------------------------------------

 



Company is under no obligation to register the shares with the Securities and
Exchange Commission, any other securities commission or any stock exchange to
effect such compliance.

11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company's principal corporate offices. Any notice required to
be delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

12. Governing Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

14. Options Subject to Plan. This Agreement is subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

15. Successors and Assigns. The Company may assign any of its rights and
obligations under this Agreement. This Agreement will be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant's beneficiaries, executors, administrators
and the Person(s) to whom this Agreement may be transferred by will, the laws of
descent or distribution or otherwise.

16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion, as
provided in the Plan. The grant of the Option in this Agreement does not create
any contractual right or other right to receive any Options or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and





5

--------------------------------------------------------------------------------

 



conditions of the Participant's employment or other service relationship with
the Company.

18. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
action shall adversely affect the Participant's material rights under this
Agreement without the Participant's prior written consent.

19. Recoupment.  The shares acquired upon exercise of the Option and any
compensation paid with respect thereto shall be subject to mandatory repayment
by the Participant to the Company pursuant to the terms of any Company
“clawback” or recoupment policy directly applicable to the Plan and in effect on
the date hereof or required by law to be applicable to the Participant.

20. No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit, if
applicable.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Option subject to all
of the terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the underlying shares and that the Participant should
consult a tax advisor prior to such exercise or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

EGALET CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 





7

--------------------------------------------------------------------------------

 



Exhibit A

 

Notice of Grant

 

This Notice of Grant sets forth the specific terms that apply to the Option
granted to the Participant identified below under the Option Agreement (the
“Agreement”), made and entered into as of __________ 20__, between Egalet
Corporation, a Delaware corporation (the “Company”), and the
Participant.  Capitalized terms that are used but not defined herein shall have
the meanings given to such terms in the Agreement.

 

Participant Name:

[__________]

 

 

Type of Option:

 

 

Non-Qualified Stock Option

 

 

Shares Subject to Option:

[__________]

 

 

Grant Date:

[__________]

 

 

Exercise Price per Share:

$[__________]

 

 

Expiration Date:

[___________]

 

 

Vesting Schedule:

 

 

FOR EMPLOYEES:

 

Time-Based Awards

 

[Subject to the Participant’s continuing employment with the Company or one of
the Company Affiliates on the applicable vesting date, the Option will become
vested and exercisable with respect to 1/3 of the shares set forth above on the
first anniversary of the Grant Date and for 1/36 of the shares set forth above
each month thereafter until the Option is 100% vested.  The unvested portion of
the Option will be cancelled for no compensation or other payment upon the
Participant's termination of employment or other service with the Company and
the Company Affiliates for any reason (regardless of whether such termination
was initiated by the Participant, by the Company or by any Company Affiliate).]

 

8

--------------------------------------------------------------------------------